EXHIBIT EDCI – 2Q2oldings, Inc. Investor Conference Call august 3, 2009 @ 8:30 AM EST CORPORATE PARTICIPANTS (in order of appearance) Kyle Blue EDCI Holdings, Inc. – Office of the CFO Clarke H. Bailey EDCI Holdings, Inc. –Chairman and Chief Executive Officer Matt K. Behrent EDCI Holdings, Inc. - Executive Vice President, Corporate Development RogerJ.Morgan EDC, LLC –ExecutiveVice President, International Operations Michael D. Nixon EDCI Holdings, Inc. – Office of the CFO Operator Good morning. I will be your conference operator today. At this time, I would like to welcome everyone to the second quarter 2009 investor conference call. (Operator Instructions). Thank you. Mr. Kyle Blue, you may begin your conference. Kyle E. Blue - EDCI Holdings, Inc. – Office of the Chief Financial Officer [KEB Introduction]: Thank you. Goodmorning and welcome to EDCI Holdings' 2Q2009 Investor Conference Call. This is Kyle Blue, Treasurer, Senior Manager of External Reporting and head of Investor Relations within EDCI’s Office of the CFO. Before we get started, I would like to remind you that this call is being recorded and the audio broadcast and replay of this teleconference will be available in the Investor Relations section of the Company's website at EDCIH.com. You will also be able to find the related press release at the Company's website. [Terminology]: Throughout today’s call we shall refer to the public company EDCI Holdings as “EDCI,” and its investment in the CD/DVD manufacturer known as “EDC.” “EDC Intl.” shall refer to EDC’s continuing UK and German operations, and excludes the discontinued, now-sold U.S. operations. In addition, the term “Disc” shall refer to CDs and DVDs combined, and excludes any returned disc processing volumes to EDC’s distribution operations. [Safe Harbor Provision]: Now onto the Safe Harbor Provision. The Private Securities Litigation Reform Act of 1995 contains the Safe Harbor provision for forward-looking statements. Forward-looking statements regarding the Company's operations and financial performance may be made during the call, and as you are aware, these statements may include projections regarding, among other things, future revenue and earnings results. Forward-looking statements are based upon the Company's current forecasts, expectations and assumptions, which are subject to a number of risks and uncertainties that could cause actual results to differ materially from those projected as described in the cautionary statements included in the Company's forms 10-Q and 10-K filed with the SEC. EDCI assumes no obligation to update any forward-looking statements and does not intend to do so. Throughout this call, the Company may present both GAAP and non-GAAP financial measures. A reconciliation of non-GAAP results to the most comparable GAAP financial measure is available on EDCI's website in the press release. All non-GAAP financial measures are provided as a complement to the Company's GAAP results, and the Company encourages investors to carefully consider all GAAP measures before making an investment decision. 1 [2Q2009 Conference Call Speaker Introduction]: Iwould now like to turn the call over to EDCI’s Chairman and Chief Executive Officer, Clarke Bailey. Clarke H. Bailey - EDCI Holdings, Inc. – Chairman and Chief Executive Officer Thank you, Kyle. On today's second quarter 2009 call, I will review the challenges we face at EDCI and EDC along with the initiatives we have taken to mitigate or solve those issues.I will then turn the call over to Matt Behrent, who will provide a more detailed update on EDCI’s strategic review and acquisition process, which continues to be worrisome as benchmark indices and asset valuations continued their upward trend coupled with a still frozen credit market.Roger Morgan will join us from Europe, from which he oversees EDC Intl.’s Disc business.Roger will provide more color on the troublesome and increasingly dire environment for the sale of Discs in Europe as well as an update on the status of consolidating the Blackburn volumes into Hannover and the resultant closure of the Blackburn facility.Finally, Michael Nixon, one of the members of the Office of the CFO, will present EDCI’s second quarter and first half 2009 results, again which are available in detail in the press release issued earlier.I will then ask Kyle Blue to arrange to take your questions. [EDCI
